FILED
                            NOT FOR PUBLICATION                             OCT 9 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHAUN DARNELL GARLAND,                           No. 13-16677

               Plaintiff - Appellant,            D.C. No. 2:12-cv-03095-KJM-AC

  v.
                                                 MEMORANDUM*
MATTHEW CATE, Secretary of Dep.
Corr.,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       California state prisoner Shaun Darnell Garland appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action related to his

criminal sentence. We have jurisdiction under 28 U.S.C. § 1291. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447

(9th Cir. 2000). We affirm.

      The district court properly dismissed as Heck-barred Garland’s claim

challenging the validity of his restitution fine. See Heck v. Humphrey, 512 U.S.
477, 486-87 (1994) (holding that, “in order to recover damages for an allegedly

unconstitutional conviction or imprisonment, or for other harm caused by actions

whose unlawfulness would render a conviction or sentence invalid,” a plaintiff

must prove “that the conviction or sentence has been reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal authorized to

make such determination, or called into question by a federal court’s issuance of a

writ of habeas corpus”).

      The district court properly dismissed as frivolous Garland’s claim seeking

compensation under California Penal Code § 2900.5. See O’Loughlin v. Doe, 920
F.2d 614, 617 (9th Cir. 1990) (defining “frivolous” as having no arguable basis in

fact or law).

      AFFIRMED.




                                          2                                   13-16677